Citation Nr: 1614939	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-28 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for left knee status post medial meniscus tear.

2.  Entitlement to a disability rating greater than 10 percent for left knee arthritis.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include a transcript of the March 2016 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board notes that the Veteran has reported that about three days per week, he needs assistance from his wife for activities of daily living, including bathing and grooming.  See e.g., October 2009 VA examination (Veteran reported flare-ups three days per week, and that during flare-ups he needs assistance from his wife).  Given this evidence, the issue of entitlement to SMC based on the need for regular aid and attendance of another person is raised in conjunction with the claim for increased compensation for the left knee disability on appeal.  Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation, and no separate claim for SMC needs to be filed if raised as a component of the increased compensation claim).  

A request for a TDIU due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  Here, the Board acknowledges that the Veteran's left knee disability impact his ability to work, in that he is limited from walking and being on his feet throughout the day.  See December 2014 VA examination.  However, the Veteran has stated that he currently works at VA as an administrative clerk.  See id.; March 2016 Board hearing transcript at p. 12.  Because the record shows that the Veteran is gainfully employed, and there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected disability, a TDIU has not been raised by the record and is not before the Board at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination in December 2014, and he reports that since then his symptoms have worsened.  See March 2016 Board hearing transcript at p. 10.  Further, as noted above, the issue of entitlement to SMC for aid and attendance is inferred.  Based on the Veteran's report of worsening symptoms, the Board finds that another VA examination is warranted to determine the current nature and severity of the Veteran's left knee disability and in regards to whether the left knee disability renders him so helpless as to require the regular aid and attendance of another person.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with notice concerning how to substantiate his claim for an increased compensation based on the need for special monthly compensation based on aid and attendance.  

2. Please contact the Veteran and request that he submit or authorize the release of any outstanding private medical records relevant to the left knee disability.
All attempts to fulfill this development should be documented in the claims file.  

3. Obtain outstanding relevant VA treatment records, to include records dating from February 2016 to present.

4. Please schedule the Veteran for a VA examination to determine the nature and severity of the left knee disability and in regards to SMC for regular aid and attendance.  Forward the claims file to the examiner for review of the case (including Virtual VA and VBMS).  The examiner is asked to note that this case review took place.

Regarding the left knee:  Please address the current nature, severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation of the left knee in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please indicate whether there is favorable or unfavorable ankylosis of the left knee.  

(c) Please indicate whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

The examiner's attention is invited to the August 2015 VA medical opinion, which refers to medical evidence showing a history of left knee instability.

(d) Please indicate whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

(e) Please indicate whether there is impairment of the tibia and/or fibula with any of the following: nonunion thereof, with loose motion, requiring brace; or malunion thereof, with knee or ankle disability, and if so, please note if malunion thereof causes slight, moderate, or marked knee or ankle disability.  

Regarding regular aid and attendance:  

The examiner is asked to provide information concerning whether the Veteran's service-connected left knee disability alone renders him so helpless as to require the regular aid and attendance of another person.





In this regard, the examiner is asked to provide information concerning the impact of the left knee disability on the Veteran's ability to perform acts of daily living; including keeping himself clean and presentable; feeding, dressing and undressing himself; attending to the needs of nature; and whether there is incapacity such that care or assistance is required on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  

The examiner's attention is invited to the impact of the left knee disability on the Veteran's ability to perform day to day tasks, to include bathing and grooming, without help from his wife.  See e.g., October 2009 VA examination (Veteran reports needing assistance from wife three days per week).  

All opinions must be supported by a complete rationale.

5. Afterwards, readjudicate the matters on appeal.  If a matter is not resolved to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




